EXAMINER'S AMENDMENT/COMMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Richard Warner on March 15, 2022.

The application has been amended as follows: 

On line 15 of Claim 1, replace the word “water” with the phrase “the water”
On line 15 of Claim 1 – replace the phrase “the curved surface” with the phrase “a curved surface”.
On line 17 of Claim 1 – replace the phrase “the container” with the phrase “the container body”.
On line 2 of Claim 4 – replace the phrase “filter system” with the word “system”.
On line 10 of Claim 16 – replace the word “water” with the phrase “the water”.
In paragraph [0001] of the instant Specification filed November 18, 2019, insert the phrase “, now US 10,479,697” between the phrase “filed on May 24, 2016” and the phrase “, which application is”.
In paragraph [0001] of the instant Specification filed November 18, 2019, insert the phrase “, now WO 2015/094752 A1” between the phrase “filed December 8, 2014” and the phrase “, which:”.
In paragraph [0001] of the instant Specification filed November 18, 2019, insert the phrase “, now US 10,604,420” between the phrase “filed December 18, 2013” and the period at the end of the sentence.
Response to Arguments
Applicant’s arguments, filed February 28, 2022 with respect to the current set of claims have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn as a result.  Specifically, the addition of the limitation “a filter-as-you-pour system configured to filter water as the water is poured from the system” to independent Claims 1 & 16 have changed the scope of the claimed invention in such a way that the prior art, specifically primary/anticipatory reference Rothemund, (US 3,289,847), does not disclose the claimed invention.  As argued by Applicant on pages 9-10 of the Remarks section, as indicated by the page numbers at the bottom of each page, Rothemund does not disclose “filter-as-you-pour” systems in which water is poured from the system.  For this reason, the Examiner has withdrawn the previous prior art rejections.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection for the reasons stated above, the Examiner conducted further searching and consideration of the relevant fields of endeavor.  After doing so, the Examiner has determined that both independent Claims 1 & 16 are 16 and “an activated carbon textile filter media…in contact with the frame member…along an entire length of the activated carbon textile filter media” as in Claim 1.  The closest prior art includes prior art references such as Hull et al., (“Hull”, US 2011/0278216), and Nohren, Jr., (US 6,569,329).
Thus, the Examiner allows Claims 1-20 & 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779